 Case 2:19-ap-01125-VZ               Doc 1 Filed 04/30/19 Entered 04/30/19 15:55:39            Desc
                                      Main Document    Page 1 of 8


 1 ERIC P. ISRAEL (State Bar No. 132426)
   eis~ael@dgdk.com
 2 MICHAEL G. D'ALBA (State Bar No. 264403)
   mdalba@dgdk.com
 3 DAMNING,GILL,DIAMOND & KOLLITZ, LLP
   1900 Avenue of the Stars, 11th Floor
 4 Los Angeles, California 90067-4402
   Telephone:(310)277-0077
 5 Facsimile:(310)277-5735
   '
 6 Attorneys for Plaintiff Brad D. Krasnoff,
     Chapter 7 Trustee
 7

 81
                                     UNITED STATES BANKRUPTCY COURT
 9
                                      CENTRAL DISTRICT OF CALIFORNIA
10 '
                                            LOS ANGELES DIVISION
ll
       In re                                                  Case No. 2:18-bk-18296-VZ
12
       PETER CLARENCE ALEXIS, JR.,                            Chapter 7
13
                        Debtor.
14

15 BRAD D. KRASNOFF,Chapter 7 Trustee,                        Adv. No. 2:19-ap-

16                      Plaintiff,                            COMPLAINT TO AVOID VOIDABLE
                                                              TRANSACTION AND FOR TURNOVER
17             vs.
                                                           Date:      SEE SUMMONS
18 STEPHANIE ALEXIS BROURGOUS,                             Time:      SEE SUMMONS
                                                           Place:     SEE SUMMONS
19                      Defendant.

20

21             Plaintiff Brad D. Krasnoff, solely in his capacity as the Chapter 7 trustee (the "Trustee" or

22 the "Plaintiff')of the bankruptcy estate of Peter Clarence Alexis, Jr.(the "Debtor"), alleges as

23 follows:

24                                   JURISDICTION AND CASE BACKGROUND

25              1.      This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

26 157 and 1334. This action is commenced pursuant to 11 U.S.C. §§ 542, 544, 548, and 550, and

27 other applicable law. This action is a core proceeding under 28 U.S.C. § 157(b)(2)(A),(E),(H),

28 and (0). This action arises in or under a case under Chapter 7 of title 11 of the United States Code

       1547129.1 1818296A                                 1
 Case 2:19-ap-01125-VZ           Doc 1 Filed 04/30/19 Entered 04/30/19 15:55:39                  Desc
                                  Main Document    Page 2 of 8


 1 entitled In re Peter Clarence Alexis, Jr., which has been assigned number 2:18-bk-18296-VZ and is

2 pending in the United States Bankruptcy Court, Central District of California, Los Angeles

 3 Division (the "Bankruptcy Case"). Plaintiff consents to the entry in this action of final orders or

4 judgment by the Bankruptcy Court.

 5

6                                                 THE PARTIES

 7           2.       Plaintiff brings this action solely in his capacity as the Chapter 7 trustee for the

 8 Debtor's bankruptcy estate.

9            3.       Defendant Stephanie Alexis Brourgous("Brourgous") is an individual residing in

10 the County of San Bernardino, State of California.

11                                        GENERAL ALLEGATIONS

12           4.       Peter Clarence Alexis, Jr., the Debtor herein (the "Debtor"), and Brourgous were

13 married.

14           5.       Plaintiff is informed and believes, and based thereon alleges, that the community

15 property ofthe Debtor and Brourgous included the entire interest in the parcel of real property

16 more commonly known as 10716 Joshua Street, Adelanto, California (the "Adelanto Property").

17           6.       On or about August 25,2014, Brourgous commenced a dissolution action in the

18 Superior Court of California, County of San Bernardino, which was assigned case no.

19 FAMVS1402375 (the "Dissolution Action").

20           7.       On February 1, 2016, the Superior Court handling the Dissolution Action approved

21   a stipulation (the "Property Division") between the Debtor and Brourgous by which the Adelanto

22 Property was transferred to Brourgous.

23           8.       On or about March 16, 2018, the Debtor executed a Quitclaim Deed before a Notary

24 Public by which the Debtor transferred the Adelanto Property to Brourgous (the "Quitclaim

25 Deed."). The Quitclaim Deed does not appear of record in San Bernardino County.

26           9.       On or about July 19, 2018 (the "Petition Date"), the Debtor filed a voluntary petition

27 for relief under Chapter 7 of title 11 ofthe United States Code (the "Code"),

28 case no. 2:18-bk-18296-VZ (the "Bankruptcy Case").

     1547129.1 1818296A                                   2
 Case 2:19-ap-01125-VZ             Doc 1 Filed 04/30/19 Entered 04/30/19 15:55:39               Desc
                                    Main Document    Page 3 of 8


 1           10.          Brad D. Krasnoff was subsequently appointed as the Chapter 7 trustee for the

2 Debtor's estate and continues to serve in that capacity for the benefit of creditors.

 3           1 1.     Plaintiff is informed and believes, and based thereon alleges, that the transfer ofthe

4 Adelanto Property pursuant to the Quitclaim Deed and Property Division was made to or for the

 5 benefit of Brourgous, within four years ofthe Petition Date (the "Subject Transfer").

6            12.      Plaintiff is informed and believes, and based thereon alleges, that there exists in this

 7 case one or more creditors holding unsecured claims that are allowable under § 502 ofthe Code or

 8 that are not allowable only under § 502(e) ofthe Code, which could have avoided the Subject

 9 Transfer under applicable law.

10

11                                         FIRST CLAIM FOR RELIEF

12                                  (To Avoid and Recover Voidable Transfer)

13           13.      Plaintiff refers to and incorporates herein by reference each and every allegation

14 ' contained in Paragraphs 1 through 12, inclusive, as though fully set forth herein.

15           14.      The Subject Transfer transferred an interest of the Debtor in property to or for the

16 benefit of Brourgous.

17           15.      Plaintiff is informed and believes, and based thereon alleges, that the Debtor made

18 the Subject Transfer with the actual intent to hinder, delay, or defraud one or more of his creditors.

19           16.      Pursuant to 11 U.S.C. §§ 544 and 548, California Civil Code § 3439.04(a), and other',

20 applicable law, Plaintiff is entitled to avoid the Subject Transfer.

21           17.      Pursuant to § 550 of the Bankruptcy Code, Plaintiff may recover from Brourgous

22 the Adelanto Property or the value thereof in a sum according to proof, plus interest thereon at the

23 maximum legal rate from and after the date ofthe Subject Transfer.

24

25                                        SECOND CLAIM FOR RELIEF

26                                   (To Avoid and Recover Voidable Transfer)

27            18.     Plaintiff refers to and incorporates herein by reference each and every allegation

28 I contained in Paragraphs 1 through 12, inclusive, as though fully set forth herein.

     1547129.1 1818296A                                   3
 Case 2:19-ap-01125-VZ            Doc 1 Filed 04/30/19 Entered 04/30/19 15:55:39                Desc
                                   Main Document    Page 4 of 8


 1I           19.      Plaintiff is informed and believes, and based thereon alleges, that the Debtor

2 II received less than reasonably equivalent value in exchange for the Subject Transfer.

 3            20.      Plaintiff is informed and believes, and based thereon alleges, that at the time the

4 Subject Transfer was made,the Debtor was either insolvent or became insolvent as a result of the

 5 Subject Transfer.

6             21.      Pursuant to 11 U.S.C. §§ 544 and 548, California Civil Code § 3439.05, and other

 7 applicable law, Plaintiff is entitled to avoid the Subject Transfer.

 8            22.      Pursuant to § 550 ofthe Bankruptcy Code, Plaintiff may recover from Brourgous

9 the Adelanto Property or the value thereof in a sum according to proof, plus interest thereon at the
10 maximum legal rate from and after the date of the Subject Transfer.

11

12                                        THIRD CLAIM FOR RELIEF

13                                 (To Avoid and Recover Voidable Transfer)

14            23.      Plaintiff refers to and incorporates herein by reference each and every allegation

15 contained in Paragraphs 1 through 12, inclusive, and paragraph 19, as though fully set forth herein.

16            24.      Plaintiff is informed and believes, and based thereon alleges, that at the time ofthe

17 Subject Transfer, the Debtor was engaged, or was about to engage, in business or a transaction or

18 transactions for which his remaining assets were an unreasonably small capital.

19            25.      Pursuant to 11 U.S.C. §§ 544 and 548, California Civil Code § 3439.04(b)(1), and

20 other applicable law, Plaintiff is entitled to avoid the Subject Transfer.

21            26.      Pursuant to § 550 ofthe Bankruptcy Code, Plaintiff may recover from Brourgous

22 the Adelanto Property or the value thereof in a sum according to proof, plus interest thereon at the

23 maximum legal rate from and after the date of the Subject Transfer.

24

25                                       FOURTH CLAIM FOR RELIEF

26                                (To Avoid and Recover Fraudulent Transfers)

27            27.      Plaintiff refers to and incorporates herein by reference each and every allegation

28 contained in Paragraphs 1 through 12, inclusive, and paragraph 19, as though fully set forth herein.
      1547129.1 1818296A                                  ~
  Case 2:19-ap-01125-VZ             Doc 1 Filed 04/30/19 Entered 04/30/19 15:55:39               Desc
                                     Main Document    Page 5 of 8


 1I             28.      Plaintiff is informed and believes, and based thereon alleges, that the Debtor

 2 I intended to incur, or believed or reasonably should have believed, that he would incur debts that

 3 would be beyond his ability to pay as such debts matured.

 4              29.      Pursuant to 11 U.S.C. §§ 544 and 548, California Civil Code § 3439.04(b)(2), and

 5 other applicable law, Plaintiff is entitled to avoid the Subject Transfer.

 6              30.      Pursuant to § 550 of the Bankruptcy Code,Plaintiff may recover from Brourgous

 flll the Adelanto Property or the value thereof in a sum according to proof, plus interest thereon at the

 . maximum legal rate from and after the date ofthe Subject Transfer.
 :

 r

10                                          FIFTH CLAIM FOR RELIEF

I1                                                 (For Turnover)

12              31.      Plaintiff refers to and incorporates herein by reference each and every allegation

13 contained in Paragraphs 1 through 30, inclusive, as though fully set forth herein.

14              32.      The Adelanto Property constitutes property of the Debtor's bankruptcy estate.

15              33.      Pursuant to 11 U.S.C. § 542, Plaintiff is entitled to the turnover by Brourgous ofthe

16 Adelanto Property.

17

18              WHEREFORE,Plaintiff prays for judgment against Brourgous as follows:

19              ON THE FIRST THROUGH FOURTH CLAIMS FOR RELIEF:

20               1.      For judgment in favor of Plaintiff and against Brourgous avoiding the Subject

21 Transfers;

22              2.       Awarding the Adelanto Property or the value thereof according to proof in favor of

23 Plaintiff and against Brourgous; and

24              3.       For an award of interest at the legal rate on all sums awarded to Plaintifffrom the

25 date of the Subject Transfer.

•it             ON THE FIFTH CLAIM FOR RELIEF:

27 II           4.       For a judgment directing Brourgous to turn over possession ofthe Adelanto

28 ~ Property to Plaintiff.

        1547129.1 1818296A                                  5
 Case 2:19-ap-01125-VZ           Doc 1 Filed 04/30/19 Entered 04/30/19 15:55:39              Desc
                                  Main Document    Page 6 of 8


 1           ON ALL CLAIMS FOR RELIEF:

2            5.       For costs of suit incurred; and

3            6.       For such other relief as the Court deems just and proper.

4

5 DATED: April lea,2019                           DAMNING,GILL,DIAMOND & KOLLITZ, LLP

6



 g                                                      MICHAEL G. D'ALBA
                                                        Attorneys for Plaintiff Brad D. Krasnoff,
9                                                       Chapter 7 Trustee
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     154'71291 1818296A                                  6
      Case 2:19-ap-01125-VZ                          Doc 1 Filed 04/30/19 Entered 04/30/19 15:55:39                                      Desc
                                                      Main Document    Page 7 of 8
  B1040(FORM 1.040)(12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                              (Court Use Only)
                 (Instructions on Reverse)

PLAINTIFFS                                                                      DEFENDANTS
   BRAD D. KRASNOFF, Chapter 7 Trustee                                            STEPHANIE ALEXIS BROURGOUS



ATTORNEYS(Firm Name, Address, and Telephone No.)                                ATTORNEYS(If Known)
MICHAEL G. D'ALBA mdalba@dgdk.com
DANNING, GILL, DIAMOND & KOLLITZ, LLP
1900 Avenue of the Stars, 11th Floor, Los Angeles, California

PARTY (Check One Box Only)                                                      PARTY (Check One Box Only)
❑ Debtor    ❑ U.S. Trustee/Bankruptcy Admin                                     ❑Debtor      ❑ U.S. Trustee/Bankruptcy Admin
❑ Creditor  ❑Other                                                              ❑Creditor    ❑Other
~ Trustee                                                                       ❑Trustee
CAUSE OF ACTION(WRITE A BRIEF STATEMENT OF CAUSE OF ACTION,INCLUDING ALL U.S. STATUTES INVOLVED)
   AVOID VOIDABLE TRANSACTION 11 U.S.C. SECTION 544; ANQ FOR TURNOVER 11 U.S.G. SECTION 542




                                                                     NATURE OF SUIT

       (Number up to Live (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second altei7lative cause as 3, etc.}


 FRBP 7001(1) —Recovery of Money/Property                                       FRBP 7001(6) — Dischargeabiiity (continued)
0 ll-Recovery of money/property - §542 turnover of property                     ❑ 61-Dischargeability - §523(x)(5), domestic support
❑ 12-Recovery of money/property - §547 preference                               ❑ 68-Dischargeability - §523(x)(6), willful and malicious injury
    13-Recovery of money/property - §548 fraudulent transfer                    ❑ 63-Dischargeability -§523(x)(8), student loan
❑ 14-Recovery of money/property -other                                          ❑ 64-Dischargeability - §523(x)(15), divorce or separation obligation
                                                                                    (other Yhan domestic support)
    FRBP 7001(2) —Validity, Priority or Extent of Lien                          ❑ 65-Dischargeability -other
❑ 21-Validity, priority or extent of lien or other interest in property
                                                                                FRBP 7001(7) —Injunctive Relief
    FRBP 7001(3) —Approval of Sale of Property                                  ❑ '7l -Injunctive relief— imposition of stay
❑ 31-Approval of sale of property of estate and of a co-owner - §363(h)
                                                                                ❑ 72-Injunetiverelief—other

    FRBP 7001(4) — Objeetion/Revocation of Discharge
                                                                                FRBP 7001(8) Subordination of Claim or Interest
❑ 41-Objection l revocation of discharge - §727(c),(d),(e)                      ❑ 81-Subordination of claim or interest

    rRBP 7001(5) —Revocation of Confirmation
                                                                                FRBP 7001(9) Declaratory Judgment
❑ 51-Revocation of confirmation
                                                                                ❑ 91-Declaratory judgment

    FRBP 7001(6) — Dischargeability
                                                                                FRBP 7001(10) Determination of Removed Action
❑ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims               ❑ O1-Determination of removed claim or cause
❑ 62-Dischargeability - §523(x)(2), false pretenses, false representation,
        actual fraud                                                            Other
❑ 67-Dischargeabiliry - §523(x)(4), fraud as fiduciary, embezzlement, larceny   ❑ SS-SIPA Case — 15 U.S.C. §§78aaa et.seq.

                       (continued next column)                                  ❑ 02-Other (e.g. other actions that would have been brought in state court
                                                                                     if unrelated to bankruptcy case)

❑ Check if this case involves a substantive issue of state law                  ❑Check if this is asserted to be a class action under FRCP 23
❑ Check if a jury trial is demanded in complaint                                Demand $
Other Relief Sought
    Case 2:19-ap-01125-VZ                   Doc 1 Filed 04/30/19 Entered 04/30/19 15:55:39                             Desc
                                             Main Document    Page 8 of 8
 B1040(FORM 1040)(12/15)

                     BANKRUPTCY CASE IN WHICH TI-IIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                                        BANKRUPTCY CASE NO.
  PETER CLARENCE ALEXIS, JR.                                              2:18-bk-18296-VZ
DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                   NAME OF NDGE
  CENTRAL DISTRICT OF CALIFORNIA                                           LOS ANGELES                   HON. VINCENT P. ZURZOL
                                     RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                             DEFENDANT                                        ADVERSARY
                                                                                                       PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY(OR PLAINTIFF)



                                       ~s   ~F , E   hw     t,,.✓




DATE                                                                  PRINT NAME OF ATTORNEY(OR PLAINTIFF)
       April 30, 2019
                                                                         MICHAEL G. D'ALBA




                                                          INSTRUCTIONS

           The filing of a bankruptcy case creates an "estate" under the jurisdiction of the bankruptcy court which consists of
 all ofthe property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor's discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court's Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff's attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names ofthe plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses ofthe attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member ofthe firm must sign. Ifthe plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
